Curia, per Dunkin, Chancellor.
This cause was argued at the same term with Young vs. Burton, decided by the Court of Errors, in May last; concurring with the Chancellor, who heard this cause on the circuit, that the *310complainant had a perfect legal title to the slaves, and that the levy, by the sheriff, was an unlawful divestiture of her possession, this Court is of opinion, that she was entitled to the aid of the equity jurisdiction. It was definitively settled in Young vs. Burton, that when a man states that his slaves have come into the possession of another, who refuses to deliver them, he states a sufficient ground for the interference of this Court.
Bobo, & Henry &. Dawkins, Comp. Sol’s.
It is ordered and decreed, that the decretal order be reversed, that the slaves named in the pleadings be delivered up to the complainant and that the defendant, Martin, pay the costs.
BENJ. F. DUNKIN.